Motion by respondents to dismiss appeal on the ground appellant failed to take the appeal within the statutory 30-day limit (CPLR 5513, subd. [a]). Motion granted (Matter of Stern Bros. [Livingston], 2 A D 2d 553, 556-557, affd. 3 N Y 2d 964; People ex rel. Manhattan Storage & Warehouse Co. v. Lilly, 299 N. Y. 281, 285; D.P.C. of North Shore v. Myrtle Mattress & Clothing Co., 24 A D 2d 722; cf. Johnson v. Anderson, 15 N Y 2d 925); appeal dismissed, with $10 costs. Christ, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.